ROSS, C. J.
The questions involved in this ease are identical with the questions' determined by us in civil cause No. 1355, Provident Mutual Building-Loan Association v. Josef Schwertner, as Guardian, decided May 6, 1914 and reported in 15 Ariz. 517, 140 Pac. 495. What was said in the opinion in that case is applicable to the facts in this case.
Accordingly, the judgment is reversed, and case remanded for new trial, and -if, upon such trial, any balance be found due appellant on debt, the appellee is to be allowed 60 days in which to pay same, whereupon trust deed should be canceled; and, in case appellee should default-in making such payment, it is ordered that the action be dismissed.
ERANKLIN and CUNNINGHAM, JJ., concur.